Dismissed and Memorandum Opinion filed August 30, 2007







Dismissed
and Memorandum Opinion filed August 30, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00436-CV
____________
 
ELAINE TAO, Appellant
 
V.
 
EXQUISITE DENTAL TECHNOLOGY, INC.,
Appellee
 

 
On Appeal from the 133rd District
Court
Harris County , Texas
Trial Court Cause No.
2007-12053
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed May 21, 2007.  The notice of appeal was filed
May 23, 2007.  To date, our records show that appellant has neither established
indigence nor paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 




No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On July 30, 2007,
notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  No response was filed.
In
addition, the court notified appellant on June 12, 2007, that the court fee was
past due and the appeal was subject to dismissal for nonpayment of the filing
fee.  No response was filed.  On July 15, 2007, the court ordered appellant to
pay the appellate filing fee on or before August 3, 2007, or the appeal would
be dismissed.  See Tex. R. App.
P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice or order from clerk requiring response or other action within
specified time).  Again,
no response was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
30, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.